[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
"Summary judgment procedure is particularly inappropriate where the inferences which the parties seek to have drawn deal with questions of motive, intent and subjective feelings and reactions . . ." (Citations omitted; internal quotation marks omitted.) Suarez v. Dickmont Plastics Corp., 229 Conn. 93,111, 639 A.2d 507 (1994).
A genuine issue of material fact exists with regard to whether the plaintiff's employment was terminated in retaliation for her filing of a claim for workers' compensation benefits or otherwise exercising rights afforded her pursuant to the provisions of the Workers' Compensation Act. Therefore the defendant's motion for summary judgment is denied.
Hale, Judge Trial Referee